DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objections set forth in non-final officiation action dated 03/11/22 to claims 3-5, and 14-16 are withdrawn by reason of amendment.

Response to Arguments
Applicant’s arguments with respect to rejection of claim 1 under 35 USC 102 have been fully considered but they are not persuasive.
Applicant asserts that Solaz fails to teach “a second section configured to store a value representing a truncation mode” (Remarks p. 12).  Applicant further asserts that Solaz teaches a single element, not two elements, a first section and a second section of the control register (Remarks p. 12). Applicant further asserts Examiner points to Figure 3 and 4 and Table III to teach the second section of the control register (remarks p. 12-13).
Examiner respectfully disagrees.  The single element that Examiner points to is the Power Mode Control Register of Solaz (Section III.D second paragraph).  This is the same single element as the control register claimed.  The Power Mode Control Register contains two elements, one that keeps track of the truncation level, and one that controls the columns. Examiner has mapped the element that keeps track of the truncation level to the second section.  Examiner asserts that it is well known to one of ordinary skill in the art that control registers comprise multiple bits sectioned for different control functions.  See e.g., Intel 64 and IA-32 Architectures Software Developers Manual, Volume 3A: System Programming Guide, Part 1, 2016 at  chrome-extension://efaidnbmnnnibpcajpcglclefindmkaj/https://www.intel.com/content/dam/www/public/us/en/documents/manuals/64-ia-32-architectures-software-developer-vol-3a-part-1-manual.pdf (hereinafter “Intel”), and Arm, Cortex-A1 Technical Reference Manual, Revision r3p2, 2010, at https://developer.arm.com/documentation/ddi0344/k/system-control-coprocessor/system-control-coprocessor-registers/c1--control-register (hereinafter “Arm”), each of which describe formats for control registers. Intel discloses a control register with sections that correspond to various control register functions (section 2.5, fig 2-7). Arm discloses a control register with sections that correspond to various control register functions (section 3-44-3-47, Table 3-46). The broadest reasonable interpretation of Solaz disclosing multiple functions performed by a control register to one of ordinary skill in the art includes the control register comprising multiple sections, and first and second seconds corresponding to each function. 
As to Figure 3 and 4 and Table III, Examiner has mapped these to the control circuitry not the second section.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by M. de la Guia Solaz, A Flexible Low Power DSP With a Programmable Truncated Multiplier, IEEE Transactions on Circuits and Systems – I: Regular Papers, Vol. 59, No. 11, 2012 (hereinafter “Solaz”).

Regarding claim 1, Solaz teaches the following:
a control register (Section III.D second paragraph Power Mode Control internal register) comprising: 
a first section configured to store a first value representing truncating a most significant bit (MSB) of a partial product of a multiplier and a multiplicand (Section III.D the Power Mode Control register controls the columns to be gated, and Section III.D.4., third paragraph, values from 0 to 31 indicating the number of columns to be truncated wherein MSB is included in the values 0 to 31, value 31 for the first value representing truncating a MSB) and 
a second section configured to store a value representing a truncation mode; and control circuitry configured to truncate the MSB of the partial product based on the truncation mode if the first section stores the first value (Section III.D. second paragraph, Power Mode Control register keeps track of the truncation level for a second section configured to store a value representing a truncation mode, Fig 3, Fig 4 Control Unit for control circuitry, as shown in figure 4 truncation control, based on truncation mode as also shown in table III) .

Regarding claim 7, Solaz teaches the following:
wherein the first section is further configured to store at least one of a second value representing truncating a least significant bit (LSB) of the partial product or a third value representing truncating the MSB and the LSB of the partial product (Section III.D.4., third paragraph, the power mode control register configured to store a value for the 0th column for LSB truncation or the 31st and 0th column for MSB and LSB column), and the control circuitry is further configured to: 
truncate the LSB of the partial product based on the truncation mode if the first section stores the second value (Fig 4 truncation control truncate LSB per configuration of power mode control register above); or 
truncate the MSB and the LSB of the partial product based on the truncation mode if the first section stores the third value (Fig 4 truncation control truncate MSB and LSB per configuration of power mode control register above).

Allowable Subject Matter
Claims 12, and 14-22 are allowed. See non-final office action dated 03/11/22 for reasons for allowance.  Claims 2-6, and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E LAROCQUE whose telephone number is (469)295-9289.  The examiner can normally be reached on 10:00am - 1200pm, 2:00pm - 8pm ET M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jyoti Mehta can be reached on 571-270-3995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMILY E LAROCQUE/Primary Examiner, Art Unit 2182